This is an appeal from a judgment rendered in favor of plaintiff and against defendant Brunson only, for damages on account of injuries sustained by plaintiff on August 7, 1929, when appellant's automobile, northbound, struck plaintiff as she was crossing the highway from west to east, but after she had proceeded approximately from two to six feet beyond the paved portion on the east side of the highway, which was the generally traveled portion thereof, at a point about fifty feet south of the intersection of the highway with another street in the city of Santa Maria. The paved portion of the street at the point where plaintiff was injured was eighteen feet in width. The distance between the eastern edge of the pavement and the property line on the east side of the street was about sixteen feet. There was also evidence showing that traffic could pass on the side where plaintiff was injured (the east side) on that portion of the highway between the curb and the paved or generally traveled portion of the highway.
The facts disclosed by the evidence are that the plaintiff alighted from an automobile on the west side of the street and started to cross to the east side; that when she reached the paved portion of the highway, before entering the same, she looked in both directions and observed an automobile approaching from the north; that she waited until this car had passed, looked again and saw the automobile — which later struck her — about one block distant, coming from the south, on its own (the east) side of the street. She then hurried across the paved portion of the street, and when she had entirely passed over the paved portion, she began to slow up. The machine in which the appellant was riding either skidded or was driven off the paved portion of the highway close to the point where the plaintiff then was, and the projecting luggage carrier on the left side of appellant's automobile came in contact with plaintiff's leg, very seriously and probably permanently injuring her. *Page 472 
A great many objections are made to the instructions given, and objections are made to the court's refusal to give certain instructions requested by defendants. However, the instructions as a whole properly and completely covered the law applicable to the facts admitted in evidence.
[1] There was some conflict in the evidence, but the main reliance of defendants, in so far as the insufficiency of the evidence is concerned, is upon the testimony of plaintiff that she did not look back or on either side of her, after she had passed over the paved or main traveled portion of the highway. This fact was fully before the jury, and it was a question for them to determine whether or not this constituted negligence on the part of the plaintiff under all of the facts and circumstances of the case.
The judgment is affirmed.